PER CURIAM.
The Court finds that there was substantial evidence to make the issue of the government contractor defense a question for a jury to resolve. Therefore, the defendants’ summary judgment based on that defense is reversed on the authority of Pietz v. Orthopedic Equipment Co., 562 So.2d 152 (Ala.1989), cert. denied, — U.S. — , 111 S.Ct. 75, 112 L.Ed.2d 48 (1990), and this cause is remanded for further proceedings.
REVERSED AND REMANDED.
HORNSBY, C.J., and JONES, ALMON, SHORES and ADAMS, JJ., concur.
MADDOX, HOUSTON and STEAGALL, JJ., dissent.